Exhibit 10.2
 
AMENDMENT NO. 2 TO
 
HOLDBACK ESCROW AGREEMENT
 
This AMENDMENT NO. 2 TO HOLDBACK ESCROW AGREEMENT (this “Second Amendment”)
dated as of December 1, 2011 (the “Effective Date”) is entered into by and among
China Growth Corporation, a Cayman Island corporation (the “Company”), Anslow &
Jaclin, LLP (the “Escrow Agent”) and Access America Investments, LLC hereto (the
“Investor Representative”).
 
Recitals
 
WHEREAS, the Company, the Escrow Agent and the Investor Representative are
parties to that certain Holdback Escrow Agreement dated as of December 15, 2010
(the “Original Agreement”), as amended by that certain Amendment No. 1 to the
Original Agreement dated as of May 20, 2011 (the “First Amendment” and, together
with the Original Agreement, the “Amended Agreement”);
 
WHEREAS, pursuant to Section 4.2 of the Amended Agreement the Company agreed
that $1,500,000 of the proceeds of the Offering (the “Escrow Amount”) be held in
the Escrow Account until a Qualified CFO has been appointed whereupon the
Investor Representative shall execute and deliver to the Escrow Agent written
instructions to release the Chief Financial Officer Holdback to the Company;
provided, however that the Investor Representative may in its sole discretion
authorize the Escrow Agent in writing to disburse a portion of the Chief
Financial Officer Holdback, not to exceed $750,000 in the aggregate, to the
Company (a “Good Faith Disbursement”);
 
WHEREAS, in connection with the First Amendment, $750,000 of the Chief Financial
Officer Holdback was disbursed as a Good Faith Disbursement pursuant to the
written authorization of the Investor Representative;
 
WHEREAS, as of the date of this Second Amendment, the remaining balance of the
Chief Financial Officer Holdback is $750,000;
 
WHEREAS, notwithstanding Section 4.2 of the Amended Agreement, the Parties
desire to further amend the Amended Agreement to provide for a series of
disbursements from the Chief Financial Officer Holdback to the Company of
$100,000 commencing on December 1, 2011 and continuing on the first day of each
successive month thereafter until the remaining balance of the Chief Financial
Officer Holdback is disbursed to the Company;
 
WHEREAS, on the date hereof, the Company and the Lead Investor (as defined in
the Subscription Agreement) have entered into that certain Second Amendment to
Subscription Agreement; and
 
WHEREAS, an amendment of the Amended Agreement requires the approval of the
Company, the Escrow Agent and the Investor Representative.
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement
 
Section 1. Defined Terms. Unless otherwise indicated herein, all terms which are
capitalized but are not otherwise defined herein shall have the meaning ascribed
to them in the Amended Agreement.
 
Section 2. Amendment to Amended Agreement.  Section 4.2 of the Amended Agreement
is hereby amended and restated in its entirety as follows:
 
“4.2           Pursuant to Section 5.5 of the Subscription Agreement, during the
Nomination Period, the Company shall employ an English-speaking Chief Financial
Officer who shall have experience with financial reporting companies under the
Sarbanes-Oxley Act of 2002 and other federal or state securities laws and shall
also meet the approval, which shall not be unreasonably withheld, and
requirements of the Investor Representative (a “Qualified CFO”). To secure the
hiring of a Qualified CFO, the Chief Financial Officer Holdback shall be held in
the Escrow Account until a Qualified CFO has been appointed.  Notwithstanding
the foregoing: (i) the Investor Representative may in its sole discretion
authorize the Escrow Agent in writing (a “Good Faith Disbursement Notice”) to
disburse a portion of the Chief Financial Officer Holdback, such portion not to
exceed $750,000 in the aggregate, to the Company (a “Good Faith Disbursement”);
and (ii) the Company and the Investor Representative agree that, commencing on
December 1, 2011 and on the first day of each successive month thereafter (each,
a “Monthly Disbursement Date”), the Escrow Agent shall cause to be disbursed
$100,000 (the “Disbursement Amount”) of the Chief Financial Officer Holdback
from the Escrow Account to the Company (each, a “Monthly Disbursement”) until
all of the Chief Financial Officer Holdback is disbursed to the Company;
provided, however, that, if prior to giving effect to a Monthly Disbursement,
the remaining amount of the Chief Financial Holdback is less than $100,000 (a
“Disbursement Shortfall”), the Disbursement Amount with respect to such Monthly
Disbursement shall be equal to the amount of such Disbursement Shortfall.  Any
portion of the Chief Financial Officer Holdback not disbursed pursuant to a Good
Faith Disbursement or a Monthly Disbursement shall continue to be held in the
Escrow Account in accordance with the terms of this Agreement.”
 
Section 3. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Amended Agreement, is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that on and after the Effective Date: (i) all references in the Amended
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Amended Agreement shall mean the Amended Agreement as
amended by this Second Amendment and  (ii) all references in the other
Transaction Documents, to “the Holdback Escrow Agreement”, “the Holdback Escrow
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Amended Agreement shall mean the Amended Agreement as amended by this
Second Amendment.  Notwithstanding the foregoing to the contrary, to the extent
that there is any inconsistency between the provisions of the Amended Agreement
and this Second Amendment, the provisions of this Second Amendment shall control
and be binding.
 
Section 4. Counterparts. This Second Amendment may be executed in any number of
counterparts, all of which will constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party.  Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.
 
[Signatures follow on next page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company, the Escrow Agent and the Investor
Representative have caused this Second Amendment to be duly executed as of the
date first written above.
 

 
Company:


CHINA GROWTH CORPORATION


By: /s/ Mingzhuo Tan
Name: Mingzhuo Tan
Title: President and Chief Executive Officer




Escrow Agent:


ANSLOW & JACLIN, LLP
 
By: /s/Richard I. Anslow
Name: Richard I. Anslow
Title: Managing Partner




Investor Representative:


ACCESS AMERICA INVESTMENTS, LLC


By: /s/ Christopher Efird          
Name: Christopher Efird
Title: President

 
 
[Signature Page to Second Amendment to Holdback Escrow Agreement]


 


 